Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the Plaintiff and the Assistant Attorney General for the United States that the item marked “A” and initialed JJO’C by Examiner J. J. O’Connor, Jr., on the invoice covered by the appeal for reappraisement herein and designated on the invoice as Vioform (Iodochlorhydroxyquinoline) was appraised on a price of $12.00 per pound, less 1% packed.
IT IS FURTHER STIPULATED AND AGREED that American selling price, as that value is defined in Section 402(e) of the Tariff Act of 1930, as amended *621by the Customs Simplification Act of 1956, T.D. 54165, is the proper basis for the determination of the value of the merchandise here involved, and that the price at which merchandise comparable to and competitive with Yioform (Iodochlorhydroxyquinoline), produced in the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the article in condition packed ready for delivery, and freely offered for sale for domestic consumption in the principal market of the United States, in the ordinary course of trade and in the usual wholesale quantities at the time of exportation of the merchandise herein, is $8.90 per pound, net, packed.
IT IS FURTHER STIPULATED AND AGREED that this appeal for reap-praisement be submitted on this stipulation.
On the agreed facts, I find and hold American selling price, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise herein involved and that such value is $8.90 per pound, net, packed.
Judgment will issue accordingly.